Citation Nr: 0203798	
Decision Date: 04/25/02    Archive Date: 05/02/02	

DOCKET NO.  99-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the right knee, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from May 1982 to 
July 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 19, 1998, decision by the St. Paul, 
Minnesota, Regional Office of the Department of Veterans 
Affairs (VA) which denied his claim for an increased rating 
for internal derangement of the right knee.  The veteran 
subsequently relocated to Louisville, Kentucky; his file is 
now under the jurisdiction of the Louisville, Kentucky, VA 
Regional Office (RO).  In June 2000 the veteran testified at 
a hearing at the RO in connection with the present appeal.  

As originally developed by the RO, the appeal included the 
additional issue of entitlement to service connection for a 
left knee disability secondary to the service-connected 
internal derangement of the right knee.  By a rating decision 
of April 5, 2001, the RO granted service connection for "left 
knee condition status post anterior cruciate ligament 
repair," and assigned a 10 percent rating from April 1998.  
As a result of this award, no issue involving the left knee 
remains for consideration by the Board.  

In April 2001 the veteran submitted a document to the RO 
which he characterized as a "notice of disagreement" with an 
April 2000 letter advising him of the decision made on his 
claim in April 2001.  Noting that he had "a rating on [his] 
right knee of 20 percent due to the injury and the scarring," 
and that he had been given 10 percent for the left knee, he 
argued that the rating for his disability should have been 
30 percent, not 20 percent.  Since he is currently in receipt 
of a combined rating of 30 percent consisting of 10 percent 
for the internal derangement of the right knee, 10 percent 
for a surgical scar of the right knee, and 10 percent for the 
left knee, the veteran's allegations appear to have 
represented a misunderstanding on his part of the information 
provided to him by the RO.  In the opinion of the Board, the 
letter does not raise an additional issue requiring 
consideration by the Board or referral for initial action by 
the RO.  


FINDINGS OF FACT

1.  The veteran underwent surgery for service-connected 
internal derangement of the right knee in April 1998 and a 
full knee reconstruction was performed in February 1999.  

2.  Temporary total convalescent ratings were in effect from 
April through November 1998 and from February through June 
1999.  

3.  During the period before April 1998 and the period from 
November 1998 to February 1999, the service-connected right 
knee disability was manifested by severe instability.  

4.  During the period since July 1999, the service-connected 
right knee disability has been manifested by subjective 
complaints of pain and noncompensable limitation of motion, 
with no objective evidence of subluxation, instability, or 
limitation of motion due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for internal 
derangement of the right knee, postoperative status, with 
arthritis, for the periods from February 19, 1998, through 
April 22, 1998, and from December 1, 1998, through 
February 10, 1999, are met.  38 U.S.C.A. §§ 1115, 5107, 7104 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, 
Codes 5257, 5260, 5261 (2001).  

2.  The criteria for a rating higher than 10 percent for 
internal derangement of the right knee, postoperative status, 
with arthritis, during the period since July 1, 1999, are not 
met.  38 U.S.C.A. §§ 1115, 5107, 7104 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and 4.71a, Codes 5257, 5260, 5261 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his original claim for service connection 
for a right knee disability in July 1983.  Service connection 
for internal derangement of the right knee, postoperative 
status, with instability, was granted in January 1984 on the 
basis of medical evidence that included service medical 
records showing that the veteran had sustained an injury to 
the right knee in February 1983 and that a sprain of the 
medial collateral ligament and a tear of the anterior 
cruciate ligament were found in April 1983.  A partial 
meniscectomy of the right medial meniscus was subsequently 
performed by arthroscope.  A 10 percent rating was assigned 
from the date following separation from service.  

In February 1998 the veteran requested an increased rating 
for the right knee disability.  VA outpatient treatment 
records dated since January 1998 were obtained.  The veteran 
complained of pain in the right knee, especially during cold.  
A program of therapy was prescribed.  

The veteran was admitted to a VA hospital in April 1998, at 
which time it was noted that he had developed medial 
compartment arthrosis of the right knee.  During the 
hospitalization the veteran underwent an open wedge medial 
right knee proximal tibial osteotomy with application of an 
external fixator.  He was transferred to extended care where 
his course was unremarkable except for significant pain with 
movement at the osteotomy site.  The pertinent diagnosis at 
the time of discharge in mid-May 1998 was status 
postoperative right proximal tibial osteotomy for 
degenerative joint disease of the medial compartment of the 
right knee.  The prognosis was considered good.  

A July 1998 statement from a VA physician advised that 
following the April 1998 surgery the veteran continued to 
wear his external fixator because the bone was not yet 
healed.  It was anticipated that the hardware would be 
removed in one to two months and that there were plans to 
reconstruct the right knee anterior cruciate ligament after 
the right leg was healed.  This would involve another three 
to six months of activity restriction.  Subsequent statements 
from VA physicians dated in August and September 1998 
indicate that the veteran would be unable to return to work 
until the surgery was completed.  The external fixator pins 
were removed in late September 1998.  A temporary total 
(100 percent) convalescent rating was in effect from April 22 
through November 30, 1998.  

The veteran was admitted to a VA hospital in February 1999, 
at which time it was reported that he continued to have 
instability and varus alignment of the right knee.  The knee 
had remained unstable following the tibial osteotomy.  During 
the hospitalization the veteran underwent a right anterior 
cruciate ligament reconstruction using bone-tendon-bone and a 
patellar tendon allograft.  His postoperative course was 
uncomplicated and he was instructed as to physical therapy.  
The final diagnosis was right anterior cruciate ligament 
deficient knee.  

A February 1999 statement from a VA physician stated that the 
veteran would be on convalescence for four months and would 
be subject to physical restrictions.  A temporary total 
rating under 38 C.F.R. § 4.30 was in effect from February 10 
through June 30, 1999.  

The veteran underwent a VA compensation examination in 
August 1999.  He was in no acute distress.  He was taking 
medication for pain.  The veteran related that he had injured 
his right knee in 1983 and had had arthroscopic surgery to 
repair a torn anterior cruciate ligament.  He complained of 
weakness, stiffness, swelling, heat and redness of the knee 
as well as fatigability and lack of endurance.  He was 
continuing with physical therapy.  Precipitating factors were 
walking, weather changes, bending and kneeling.  He denied 
any recent dislocation or subluxation and stated that he had 
been told that he had arthritis of both knees.  On 
examination, the range of motion of the right knee was from 0 
degrees of extension to 130 degrees of flexion without pain.  
There was no pain to palpation.  Crepitation was noted.  The 
circumference of the knee was 41 centimeters.  McMurray test 
was negative.  There was no ligamentous laxity of the knee.  
Deep knee bending halfway down elicited "pain and grimacing 
of the knees."  Muscle strength was 5/5.  Sensation was 
intact except for complaints of numbness over the right 
lateral and medial knee.  The veteran walked without brace, 
cane or assistive devices.  There was no objective evidence 
of painful motion on the deep knee bend.  There was no 
objective evidence of edema, effusion, instability, weakness, 
redness, heat, abnormal movement or guarding of movement.  
There was no unusual shoe wear pattern or abnormal 
weightbearing.  X-rays showed moderate progression of 
degenerative disease, arthritis, in the right knee.  The 
diagnosis was degenerative joint disease of the right knee, 
status post surgery.  

The veteran testified at a hearing at the RO in June 2000 
that his right knee disability interfered occasionally with 
his ability to walk and became painful after about a mile.  
He claimed that the knee did not bend all the way as it had 
before his surgeries and was painful when he bent it.  He was 
unable to kneel on the knee without pain.  He stated it was 
difficult for him to stand on it for an extended period and 
that the knee would become painful after an hour at most.  He 
described the pain on standing as a dull ache.  He was okay 
going upstairs but had trouble going down.  He indicated that 
since the last surgery the knee did not give way.  A brace 
had been given to him in February 1999.  He claimed that he 
had pain in the knee with or without motion and was currently 
taking four medications.  His knee interfered with his job 
because he had to stand throughout the whole eight hour 
shift.  

The veteran underwent a VA examination for compensation 
purposes in February 2001.  He stated that he had worn a knee 
brace until 1998 when he decided to have the knee repaired 
since it was becoming unstable.  He claimed that since the 
anterior cruciate ligament repair the knee occasionally 
locked.  He stated that it locked at the patella and would be 
somewhat discomforting.  Otherwise he was doing fine with the 
knee and did not wear a brace unless he was hiking.  He 
claimed that it affected his job as a landscaper because he 
was unable to squat without extreme difficulty.  He was 
receiving no current treatment.  On examination the veteran 
had a normal gait.  There was a full range of extension and 
flexion of the right knee without pain.  No crepitus was 
noted.  The patella was in the midline.  There were various 
surgical scars which were well healed and not adherent.  
There was no edema, discoloration or skin changes.  The 
clinical impression was right knee condition, status post 
anterior cruciate ligament repair.  

II.  Analysis

Preliminary matter -- the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA).  In 
general, the VCAA provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. 
§ 5103A).  The VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
clearly applicable.  See Holliday v. Principi, 14 Vet. App. 
280 (2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  

The VCAA and its implementing regulations essentially provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, the VCAA requires the VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, the VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part the VA will attempt 
to obtain on behalf of the claimant.  

The record reflects that the veteran and his representative 
have been furnished a statement of the case and a 
supplemental statement of the case which set forth the legal 
the basis for the decision made on the veteran's claim.  The 
Board is satisfied that the RO has fully developed the 
relevant medical evidence.  According to his hearing 
testimony, the veteran receives all of his treatment for the 
right knee from the VA and it appears that all relevant VA 
medical records have been obtained for the record.  The 
veteran has undergone several VA examinations to establish 
the extent of disability resulting from his service-connected 
right knee disorder.  He has been advised of his right to 
submit relevant medical evidence in support of his appeal.  
Neither he nor his representative has pointed to additional 
records that would serve to clarify the medical issues 
involved in the appeal, nor has the Board identified any from 
the record.  All available VA treatment records relevant to 
the appeal have been obtained and considered.  The veteran 
appeared at a hearing at the RO and presented additional 
testimony in support of his appeal.  Accordingly, the Board 
is satisfied that the VA has met its statutory obligations 
under the VCAA and that no further VA assistance or 
notification to the veteran is required.

Legal Criteria  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2001); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (2001), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (2001), as distinguished from 
the assignment of an initial rating following the original 
grant of service connection; consequently, the rule from 
Francisco is applicable.  See also Fenderson v. West, 12 Vet. 
App Vet. App. 119 (1999).  

Under Diagnostic Code 5257 of the VA Rating Schedule, "other 
impairment of the knee, recurrent subluxation or lateral 
instability," is rated as 10 percent disabling.  A 
20 percent rating is provided for moderate disability and a 
30 percent rating is provided for severe disability.  
38 C.F.R. § 4.71a, Code 5257 (2001).  

Under Code 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Code 5258 (2001).  

Under Code 5259, removal of the semilunar cartilage, 
symptomatic, is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5259 (2001).  

Under Code 5260, limitation of flexion of the knee is rated 
10 percent disabling where flexion is limited to 45 degrees.  
A 20 percent rating is provided for limitation of flexion to 
30 degrees, and a 30 percent rating is provided for 
limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, Code 
5260 (2001).  

Under Code 5261, limitation of extension of the knee is rated 
10 percent disabling where extension is limited to 
10 degrees.  A 20 percent rating is provided for limitation 
of extension to 15 degrees.  A 30 percent rating is provided 
for limitation of extension to 20 degrees.  A 40 percent 
rating is provided for limitation of extension to 30 degrees, 
and a 50 percent rating is provided for limitation of 
extension to 45 degrees.  38 C.F.R. § 4.71a (2001).  See also 
38 C.F.R. § 4.71, Plate II (2001) which specifies that normal 
flexion and extension of a knee is from 0 to 140 degrees.

Under Code 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5010 (2001).  Degenerative arthritis is rated 
under Code 5003 on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is applied 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003 (2001).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such functional 
loss may be due to the absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability, 
disturbance of locomotion, interference with standing and 
weightbearing are related considerations.  38 C.F.R. § 4.45 
(2001).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion as productive of disability 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2001).  

Discussion

Since temporary total (100 percent) convalescent ratings were 
in effect from April through November 1998 and from February 
through June 1999, the veteran has potential entitlement to 
an increased schedular rating only for the intervals before, 
between and after those periods -- specifically, from 
February 1998 to April 1998, December 1998 to February 1999, 
and from July 1999 to the present.  Each period must be 
separately considered.  

The right knee disability for which service connection was 
originally granted was characterized as internal derangement, 
and a 10 percent rating was assigned under Code 5257 based on 
impairment of the knee joint with lateral instability and 
subluxation.  That rating remained in effect under until 
April 2000, when the grant of service connection was expanded 
to include arthritis.  At that time, the rating was continued 
at 10 percent but was recoded under Codes 5010 and 5260 to 
reflect limitation of motion due to traumatic arthritis.  

Entitlement to a current increased rating (i.e., for the 
period since July 1999) .  

Surgery performed in April 1998 was unsuccessful, and a 
further procedure, a complete right knee reconstruction, was 
required in February 1999.  The medical records describing 
the status of the knee since the reconstruction show 
arthritis in the knee.  Although the RO did not articulate 
the basis for its formulation of a 10 percent rating under 
Codes 5010 and 5260, it is implicit that it invoked the 
provisions of Code 5003 which permit the assignment of a 
10 percent rating for each major joint or minor joint groups 
affected by limitation of motion.

Under the limitation of motion codes cited above, the veteran 
clearly does not have sufficient restriction of motion to 
support an increased rating under Code 5260 for limitation of 
flexion (which requires limitation to 30 degrees for a 
20 percent rating) or under Code 5261, for limitation of 
extension (limitation to 15 degrees is required for a 
20 percent rating).  However, the service connection award 
also includes internal derangement of the right knee.  
Therefore, the possibility of assigning separate disability 
ratings under Codes 5257 and the limitation of motion codes 
must be considered.  

The criteria for the assignment of separate ratings for 
elements of a knee disability have been set forth in 
decisions of the VA General Counsel and in judicial 
precedent.  The VA General Counsel held in VAOPGCPREC 23-97 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Codes 5003 (and Code 5010 
(traumatic arthritis), which incorporates the Code 5003 
criteria) and 5257, provided that any:  

[s]eparate rating must be based upon 
additional disability.  When a knee 
disorder is already rated under [Code] 
5257, the veteran must also have 
limitation of motion under [Code] 5260 or 
[Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran 
does not at least meet the criteria for a 
zero-percent rating under either of those 
codes, there is no additional disability 
for which a rating may be assigned.  

A subsequent General Counsel opinion, VAOPGCPREC 9-98, 
indicated in a footnote that "[a] separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59..." under the Court's holding 
in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The 
opinion further held that a separate rating for arthritis 
could be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).

The situation presented herein is the opposite of that 
addressed in VAOPGCPREC (23-97), where the existing rating 
was under Code 5257 and the assignability of a separate 
limitation of motion rating for arthritis was at issue.  In 
the present case, the disability is rated on limitation of 
motion and the question is whether a further rating may be 
separately assigned under Code 5257.  Nevertheless, in either 
case, entitlement to a separate rating depends on the 
existence of additional disability.  

The Board finds that the right knee disability does not 
currently include manifestations that would support a 
separate rating based on knee impairment other than 
limitation of motion.  The veteran has undergone two VA 
examinations since the expiration of the temporary total 
convalescent rating and on both occasions there was no 
indication of instability, subluxation, or other functional 
impairment.  VAOPGCPREC 23-97 makes it clear that in order 
for separate disability ratings to be assigned under 
Codes 5257 and the limitation of motion codes, both 
instability and limitation of motion must be present.  In 
this case, no instability or subluxation is present.  The 
February 1999 reconstruction procedure appears to have 
resulted in elimination of all traces of the ligamentous 
laxity and instability that necessitated the surgery.  The 
Board is unable to hold that the presence of additional 
disabilities separate and apart from the symptomatology 
supporting the 10 percent rating under 5010 and limitation of 
motion codes is shown in the record such as to warrant a 
separate compensable rating under Code 5257.

Accordingly, during the period since July 1999, all abnormal 
right knee symptomatology may be properly deemed to be 
encompassed by the 10 percent rating assigned for arthritis 
under Codes 5010 and 5260.  In considering whether an 
increased rating is warranted for such period, it is relevant 
that the veteran appears to have little, if any, limitation 
of motion at the present time.  At the February 2001 
examination, the range of motion was full.  In August 1999, 
the range of extension was 130 degrees, which is 10 degrees 
short of the range cited in the rating schedule as normal.  
Assuming for the sake of argument that the measurement was 
accurate (the record does not show whether the examiner used 
a goniometer), the degree of restriction is minimal and is 
far short of the limitation required for a compensable 
rating.  Under Code 5003, arthritis manifested by 
noncompensable limitation of motion is rated 10 percent 
disabling for each major joint or minor joint group affected 
under the appropriate diagnostic code.  The presence of 
noncompensable limitation of motion in the knee supports the 
current 10 percent rating under Codes 5010 and 5260, but no 
more than 10 percent.  

In determining the veteran's eligibility for a rating higher 
than 10 percent, the effect of pain must also be considered.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that when there is an allegation of functional loss due to 
pain, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
taken into account.  The Court noted that under § 4.40, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  In Hicks v. Brown, 8 Vet. App. 417 
(1995), the Court noted that under Code 5003 and 38 C.F.R. 
§ 4.59, painful motion of a major joint or minor joint group 
due to degenerative arthritis is deemed to be limited motion 
even though a range of motion may be possible beyond the 
point where pain sets in.  The provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 are applicable only where the 
assignment of a rating is contingent on limitation of motion 
alone; where the code does not depend on limitation of 
motion, such as with Code 5257, these provisions do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Although the Board is required to consider the effect of 
pain, the rating schedule does not require a separate rating 
for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The service-connected right knee disability, in its present 
postoperative status, is manifested by complaints of 
weakness, stiffness, swelling, and fatigability.  The veteran 
has not reported any dislocations or subluxations since his 
February 1999 surgery.  Both of the post service examinations 
show a substantial reduction of impairment since before the 
procedure.  At the most recent examination, there was no 
crepitus and the drawer, Lachman, and McMurray's tests were 
negative.  Strength was 5/5.  There was no edema, effusion, 
weakness, heat, abnormal movement or guarding.  The veteran 
complained of pain about halfway through a deep knee bend but 
the examiner commented that there was no objective evidence 
to support the allegation of pain.

The Board finds that to the extent that the right knee 
arthritis results in subjective complaints of pain and 
weakness, such complaints are contemplated by the current 
10 percent rating based on limitation of motion.  In the 
absence of objective evidence of additional disability due to 
pain, there is no basis for the assignment of an increased 
rating under the limitation codes to reflect such pain.  
Consequently, with respect to the period since June 1999, the 
preponderance of the evidence of record is against the 
veteran's appeal for a rating higher than 10 percent and the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

Entitlement to an increased rating for the earlier periods.  

There remains for consideration the veteran's potential 
entitlement to an increased rating during the periods before 
April 1998 and from December 1998 to February 1999.  The 
medical evidence of record does not demonstrate that 
arthritis, established by X-ray findings, was manifest during 
either period; consequently, the veteran was not entitled to 
a separate rating for arthritis under the formulation 
discussed above.  However, the record adequately establishes 
that the veteran's knee was unstable both before and after 
the April 1988 surgery and was accompanied by substantial 
disability.  The presence of such disability was what led to 
the decision to perform the knee reconstruction in February 
1999.  Given the need for surgery, the degree of instability 
may be deemed, granting the benefit of the doubt to the 
veteran, to have been severe.  

A preponderance of the evidence therefore establishes that 
disability equivalent to severe lateral instability or 
recurrent subluxation within the meaning of Code 5257 was 
manifest.  Accordingly, a rating of 30 percent is warranted 
for the periods from February 1998 to April 22, 1998, and 
from December 1, 1998, to February 10, 1999.  A 30 percent 
rating is the highest rating assignable under that code.  The 
effective date of the increased rating for the period before 
April 1998 remains for initial determination by the RO.  See 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).  However, the record does not contain support 
a finding that a rating higher than 30 percent was assignable 
for either period based on limitation of motion.  To that 
extent, a preponderance of the evidence is against the claim 
and the appeal is denied.  


ORDER

A 30 percent rating is warranted for internal derangement of 
the right knee, postoperative status, with arthritis, during 
a period before April 22, 1998, and during the period from 
December 1, 1998, to February 10, 1999, and the appeal is 
allowed to that extent.  

A rating higher than 10 percent for internal derangement of 
the right knee, postoperative status, with arthritis, during 
the period since July 1, 1999, is denied.  



		
	ROBERT E.SULLIVAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


